 



Exhibit 10.2
JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
January 31, 2008
YA Global Investments, L.P.
101 Hudson Street
Suite 3700
Jersey City, NJ 07302
Gentlemen:
This will confirm our understanding that the terms and conditions of the
Debentures, Warrants and other related documents between YA Global Investments,
L.P. (“YA Global”) and JAG Media Holdings, Inc. (“JAG Media”) are hereby amended
as set forth below.
DEFINITIONS
     “Debentures” means the following debentures with JAG Media as Obligor and
YA Global as Holder thereunder:

  •   Debenture No. CCP-1 in the original principal amount of $1,900,000, dated
May 24, 2006 (“Debenture No. CCP-1);     •   Debenture No. CCP-2 in the original
principal amount of $1,250,000, dated May 24, 2006 (“Debenture No. CCP-2”); and
    •   Debenture No. CCP-3 in the original principal amount of $1,000,000,
dated May 30, 2006 (“Debenture No. CCP-3”).

     “Effective Date” means the date the proposed merger between JAG Media and
Cryptometrics, Inc. set forth in that certain merger agreement between such
parties dated December 27, 2005, as amended closes and becomes effective.
     “Investor Registration Rights Agreement” means that certain investor
registration rights agreement between YA Global and JAG Media dated May 4, 2006.
     “Irrevocable Transfer Agent Instructions” means the irrevocable transfer
agent instructions among JAG Media, YA Global and Transfer Online, Inc. dated
May 4, 2006.
     “Security Agreements” means those certain security agreements between JAG
Media and YA Global and between Pixaya LLC and YA Global dated May 4, 2006.

 



--------------------------------------------------------------------------------



 



     “Securities Purchase Agreement” means that certain securities purchase
agreement between YA Global and JAG Media dated May 4, 2006.
     “Warrants” means Warrant Nos. CCP-1, CCP-2, CCP-3, CCP-4 and CCP-5 for
2,000,000, 2,000,000, 2,000,000, 3,000,000 and 3,000,000 shares of Common Stock,
respectively, each dated May 24, 2006 and issued by JAG Media to YA Global as
Holder thereunder
1. JAG Media and YA Global acknowledge that as of the date hereof, the principal
balances of the Debentures are as follows:

         
Debenture No. CCP-1
  $ -0-  
Debenture No. CCP-2
  $ -0-  
Debenture No. CCP-3
  $ 325,000  

2. Promptly after the execution of this agreement YA Global shall convert into
JAG Media common stock the remaining principal balance of $325,000 on Debenture
CCP-3 and all accrued and unpaid interest under all of the Debentures pursuant
to the terms of the respective Debentures (“Conversion Shares”) and
(ii) exercise 700,000 shares under Warrant No. CCP-1 on a cash basis; provided,
however, that the shares issued to YA Global in connection with such conversion
and exercise shall be restricted securities and the standard Rule 144
restrictive legend shall be affixed to each stock certificate representing such
shares.
3. Effective as of the date of issuance to YA Global of the Conversion Shares:

  (a)   all amounts outstanding under the Debentures shall be deemed paid in
full and the Debentures shall automatically terminate and be of no further force
and effect;     (b)   the reservation for conversion shares set forth in
paragraph 2 a. of the Irrevocable Transfer Agent Instructions shall
automatically terminate and JAG Media shall no longer be required to reserve any
shares in connection with the Debentures but shall continue to reserve
12,000,000 shares for issuance upon exercise of the Warrants (“Warrants Shares
Reservation”). (Notwithstanding anything to the contrary in the Irrevocable
Transfer Agent Instructions, the Warrant Shares Reservation shall automatically
be reduced by one share for each Warrant share exercised by, and issued to, YA
Global);     (c)   as a result of the Debentures being retired, all restrictive
covenants contained in Section 4 of the Securities Purchase Agreement shall
automatically terminate and be of no further force and effect;     (d)   the
Security Agreements shall automatically terminate and be of no further force and
effect; and

 



--------------------------------------------------------------------------------



 



  (e)   the Investor Registration Rights Agreement shall automatically terminate
and be of no further force and effect and JAG Media shall have no further
obligation to register any shares in connection with the Debentures and the
Warrants.

4. The following agreements shall become effective as of the Effective Date:

  (a)   The definition of “Warrant Exercise Price” as set forth in Section 1 (b)
(xiii) of each of the Warrants shall be deleted in its entirety, and a new
definition of “Warrant Exercise Price” shall be substituted in each of the
remaining four Warrants, which shall read as follows:

(xiii) “Warrant Exercise Price” means 88% of the average of the Volume Weighted
Average Price of the Common Stock as quoted by Bloomberg, L.P. during the thirty
(30) trading days immediately prior to the “Exercise Restriction Date.”

  (d)   A new defined term entitled “Exercise Restriction Date” shall be added
to Section 1 (b) of the Warrants, each of which shall read as follows:

Warrant No. CCP-1
(xv) “Exercise Restriction Date” means thirty (30) trading days following the
Effective Date, the first date upon which this Warrant may be exercised;
provided, however, that the above Exercise Restriction Date shall not apply with
respect to 700,000 shares under this warrant which may be exercised by YA Global
at any time prior to such Exercise Restriction Date.
Warrant No CCP-2
(xv) “Exercise Restriction Date” means March 31, 2008, the first date upon which
this Warrant may be exercised.
Warrant No CCP-3
(xv) “Exercise Restriction Date” means June 30, 2008, the first date upon which
this Warrant may be exercised.
Warrant No. CCP-4
(xv) “Exercise Restriction Date” means September 30, 2008, the first date upon
which this Warrant may be exercised.
Warrant No. CCP-5
(xv) “Exercise Restriction Date” means December 31, 2008, the first date upon
which this Warrant may be exercised.

 



--------------------------------------------------------------------------------



 



     (e) Notwithstanding anything to the contrary in the Warrants, the Warrants
are hereby amended so that each Warrant may be exercised by its respective
holder of record on any Business Day commencing on the Exercise Restriction Date
for that Warrant and prior to 11:59 PM Eastern Time on the Expiration Date. In
no event shall any Warrant be exercisable prior to its Exercise Restriction
Date, except as may be otherwise expressly set forth herein. YA Global shall
affix, and keep affixed, to all Warrants a copy of this agreement. All Warrant
shares issued in connection with any exercise of the Warrants, in whole or part,
shall be restricted securities and the standard Rule 144 restrictive legend
shall be affixed to each stock certificate representing such Warrant shares.
5. In consideration of YA Global’s agreement to convert the remainder of JAG
Media’s indebtedness to YA Global under the Debentures into common stock and
other good and valuable consideration, JAG Media hereby agrees to waive the
notice period that would otherwise be required and allow YA Global to presently
increase the ownership cap set forth in Section 3(b)(i) of the each of the
Debentures and in the first paragraph of each of the Warrants from 4.99% to
9.99%, effective as of the date hereof and accepts YA Global’s signature below
as such notice to increase the respective caps.
6. JAG Media shall publicly disclose the contents of this agreement on a Form
8-K or other suitable form within four (4) business days of its execution by YA
Global and JAG Media.
7. The Warrants, Irrevocable Transfer Agent Instructions and Securities Purchase
Agreement shall be deemed amended, mutatis mutandis, in accordance with the
foregoing. Except as otherwise set forth in this agreement, the Warrants,
Irrevocable Transfer Agent Instructions and Securities Purchase Agreement shall
remain unchanged and in full force and effect.
8. The terms and conditions set forth in paragraph 4 of this agreement shall
automatically terminate, and the parties hereto shall have no rights or
obligations hereunder in the event that the Effective Date has not occurred by
the end of business on February 27, 2008, unless extended in writing by the
parties hereto.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.
Sincerely yours,

JAG Media Holdings, Inc.

         
By:
  /s/ Thomas J. Mazzarisi    
 
       
 
  Name: Thomas J. Mazzarisi    
 
  Title: Chairman & CEO    
 
  Date: January 31, 2008    

AGREED AND ACCEPTED:
YA Global Investments, L.P.
(formerly, Cornell Capital Partners, L.P.)
By: Yorkville Advisors, LLC
Its: Investment Manager

         
By:
  /s/ David Gonzalez    
 
       
 
  Name: David Gonzalez Date: January 31, 2008    

 